 1   Judy Rabinovitz*                                    Jennifer Chang Newell (SBN 233033)
     Michael Tan*                                        Katrina Eiland (SBN 275701)
 2   Omar Jadwat*                                        Julie Veroff (SBN 310161)
     Lee Gelernt*                                        ACLU FOUNDATION
 3   Anand Balakrishnan*                                 IMMIGRANTS’ RIGHTS PROJECT
     Daniel Galindo (SBN 292854)                         39 Drumm Street
 4   ACLU FOUNDATION                                     San Francisco, CA 94111
     IMMIGRANTS’ RIGHTS PROJECT                          T: (415) 343-0770
 5   125 Broad Street, 18th Floor                        F: (415) 395-0950
     New York, NY 10004                                  jnewell@aclu.org
 6   T: (212) 549-2660                                   keiland@aclu.org
     F: (212) 549-2654                                   jveroff@aclu.org
 7   jrabinovitz@aclu.org
     mtan@aclu.org
 8   ojadwat@aclu.org
     lgelernt@aclu.org
 9   abalakrishnan@aclu.org
     dgalindo@aclu.org
10
     Melissa Crow***
11   SOUTHERN POVERTY LAW CENTER
     1101 17th Street NW, Suite 705
12   Washington, D.C. 20036
     T: (202) 355-4471
13   F: (404) 221-5857
     melissa.crow@splcenter.org
14
     Attorneys for Plaintiffs (Additional counsel listed on following page)
15

16                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
17
     Innovation Law Lab, et al.,                       CASE NO.: 3:19-CV-00807-RS
18
                     Plaintiffs,                       PLAINTIFFS’ OPPOSITION TO
19                                                     DEFENDANTS’ MOTION TO TRANSFER
                                                       VENUE
20                   v.
                                                       Date: TBD
21   Kirstjen Nielsen, et al.,                         Time: TBD
                                                       Courtroom: 3, 17th Floor
22                   Defendants.                       Judge: Hon. Richard Seeborg

23

24

25

26
27

28

                           PLS.’ OPP’N TO DEFS.’ MOT. TO TRANSFER VENUE
                                       CASE NO.: 3:19-cv-00807-RS
     Mary Bauer***                               Sean Riordan (SBN 255752)
 1   SOUTHERN POVERTY LAW CENTER                 Christine P. Sun (SBN 218701)
     1000 Preston Avenue                         AMERICAN CIVIL LIBERTIES UNION
 2   Charlottesville, VA 22903                   FOUNDATION OF NORTHERN
     T: (470) 606-9307                           CALIFORNIA, INC.
 3   F: (404) 221-5857                           39 Drumm Street
     mary.bauer@splcenter.org                    San Francisco, CA 94111
 4
                                                 T: (415) 621-2493
     Gracie Willis***                            F: (415) 255-8437
 5   SOUTHERN POVERTY LAW CENTER                 sriordan@aclunc.org
     150 East Ponce de Leon Avenue, Suite 340    csun@aclunc.org
 6   Decatur, GA 30030
     T: (404) 221-6700                           Blaine Bookey (SBN 267596)
 7   F: (404) 221-5857                           Karen Musalo (SBN 106882)
     gracie.willis@splcenter.org                 Eunice Lee (SBN 316237)
 8
                                                 Kathryn Jastram (SBN 127625)
     Michelle P. Gonzalez***                     Sayoni Maitra***
 9   SOUTHERN POVERTY LAW CENTER                 CENTER FOR GENDER & REFUGEE
     P.O. Box 370037                             STUDIES
10   Miami, FL 33137-0037                        200 McAllister St.
     T: 786-753-1383                             San Francisco, CA 94102
11   F: 786-237-2949                             T: (415) 565-4877
     mich.gonzalez@splcenter.org                 F: (415) 581-8824
12
                                                 bookeybl@uchastings.edu
     Steven Watt***                              musalok@uchastings.edu
13   ACLU FOUNDATION HUMAN RIGHTS                leeeunice@uchastings.edu
     PROGRAM                                     jastramkate@uchastings.edu
14   125 Broad Street, 18th Floor                maitras@uchastings.edu
     New York, NY 10004
15   T: (212) 519-7870
     F: (212) 549-2654
16   swatt@aclu.org
17
     Attorneys for Plaintiffs
18
     *Admitted pro hac vice
19   **Application for pro hac vice pending
     ***Pro hac vice application forthcoming
20

21

22

23

24

25

26
27

28

                          PLS.’ OPP’N TO DEFS.’ MOT. TO TRANSFER VENUE
                                      CASE NO. 3:19-cv-00807-RS
 1                                                        TABLE OF CONTENTS

 2   I. INTRODUCTION................................................................................................................... 1

 3   II. FACTUAL BACKGROUND ................................................................................................. 3

 4        A.        Overview of Action....................................................................................................... 3

 5        B.        Nearly All the Organizational Plaintiffs Are Headquartered and/or Provide Critical

 6                  Services in This District That Are Compromised by Defendants’ Policy. ................... 5

 7        C.        No Parties or Relevant Witnesses Reside in the Southern District. .............................. 8

 8   III. ARGUMENT ........................................................................................................................... 9

 9        A.        Plaintiffs’ Chosen Forum Must Be Accorded Substantial Weight. .............................. 9

10        B.        Defendants Have Not Met Their Heavy Burden to Demonstrate That Transfer Is

11                  Appropriate. ................................................................................................................ 11

12             1.         Defendants Have Failed to Establish That Convenience of the Parties Strongly

13                        Favors Transfer. .................................................................................................... 11

14             2.         Defendants Have Failed to Establish That the Convenience of the Witnesses

15                        Strongly Favors Transfer. ..................................................................................... 13

16             3.         The Interests of Justice Weigh Against Transfer. ................................................. 16

17             4.         The Remaining Equitable Considerations Weigh Against Transfer. .................... 16

18   IV. CONCLUSION ..................................................................................................................... 18

19

20

21

22

23

24

25

26
27

28
                                                          i
                                  PLS.’ OPP’N TO DEFS.’ MOT. TO TRANSFER VENUE
                                              CASE NO. 3:19-cv-00807-RS
 1                                                   TABLE OF AUTHORITIES
     Cases
 2
     ACLU of N. Cal. v. Burwell,
 3
        No. 16-03539, 2017 WL 1540606 (N.D. Cal. Apr. 28, 2017) ......................................................10
 4   Al Otro Lado, Inc., et al. v. Kelly,
        No. 2:17-cv-05111 (C.D. Cal. Nov. 21, 2017) .............................................................................13
 5   Allstar Mktg. Grp., LLC v. Your Store Online, LLC,
        666 F. Supp. 2d 1109 (C.D. Cal. 2009) ........................................................................................17
 6   Cochran v. NYP Holdings, Inc.,
        58 F. Supp. 2d 1113 (C.D. Cal. 1998) ..........................................................................................14
 7
     Consumer Fin. Prot. Bureau v. Nationwide Biweekly Admin., Inc.,
 8      No. 15-CV-02106-RS, 2015 WL 4463790 (N.D. Cal. July 21, 2015) .........................................11
     Costco Wholesale Corp. v. Liberty Mutual Ins. Co.,
 9      472 F. Supp. 2d 1183 (S.D. Cal. 2007) .........................................................................................17
     Ctr. for Biological Diversity & Pac. Env’t v. Kempthorne,
10      No. C 07 0894 EDL, 2007 WL 2023515 (N.D. Cal. July 12, 2007) ............................................15
     Ctr. for Food Safety v. Vilsack,
11
        No. C 11-00831 JSW, 2011 WL 996343 (N.D. Cal. Mar. 17, 2011) ...........................................15
12   Dale v. United States,
        846 F. Supp. 2d 1256 (M.D. Fla. 2012) ........................................................................................15
13   Decker Coal Co. v. Commonwealth Edison Co.,
        805 F.2d 834 (9th Cir. 1986) ....................................................................................................9, 12
14   Desert Survivors v. US Dep’t of the Interior,
15      No. 16-CV-01165-JCS, 2016 WL 3844332 (N.D. Cal. July 15, 2016) ........................................10
     Do v. Hollins Law, P.C.,
16      No. 13–1322, 2013 WL 3703405 (N.D. Cal. July 12, 2013) ........................................................14
     E. Bay Sanctuary Covenant v. Trump,
17      No. 18-CV-06810-JST, 2018 WL 6660080 (N.D. Cal. Dec. 19, 2018) .......................................17
     Florens Container v. Cho Yang Shipping,
18      245 F. Supp. 2d 1086 (N.D. Cal. 2002) ..........................................................................1, 9, 11, 13
19   Flotsam of Cal., Inc. v. Huntington Beach Conference & Visitors Bureau,
        No. C 06-7028 MMC, 2007 WL 1152682 (N.D. Cal. Apr. 18, 2007) .........................................15
20   Getz v. Boeing Co.,
        547 F. Supp. 2d 1080 (N.D. Cal. 2008) ........................................................................................15
21   Healthtrac Corp. v. Caterpillar Inc.,
        No. C 05-2727 MHP, 2005 WL 2811765 (N.D. Cal. Oct. 27, 2005) .............................................9
22   Heartland Payment Sys., Inc. v. Mercury Payment Sys., LLC,
23      No. 14–437, 2014 WL 5695051 (N.D. Cal. Nov. 4, 2014)...........................................................15
     Hendricks v. StarKist Co.,
24      No. 13-CV-729 YGR, 2014 WL 1245880 (N.D. Cal. Mar. 25, 2014) ...................................13, 16
     Kabushiki Kaisha Stone Corp. v. Affliction, Inc.,
25      No. C 09-2742 RS, 2009 WL 3429560 (N.D. Cal. Oct. 22, 2009) ...........................................9, 12
     Los Angeles Mem. Coliseum Comm. v. Nat’l Football League,
26
        89 F.R.D. 497 (C.D. Cal. 1981) ....................................................................................................17
27   McGaff v. Aetna,
        No. Civ. S-10-1467, 2010 WL 5394203 (E.D. Cal. Dec. 21, 2010) .............................................13
28
                                                         ii
                                 PLS.’ OPP’N TO DEFS.’ MOT. TO TRANSFER VENUE
                                             CASE NO. 3:19-cv-00807-RS
 1   Nguyen v. Barnes & Noble Inc,,
       No. 12-812, 2015 WL 12752442 (C.D. Cal. Feb. 17, 2015), .......................................................11
 2
     Railway Labor Execs.’ Ass’n v. ICC,
 3      958 F.2d 252 (9th Cir. 1991) .........................................................................................................1
     Ramos v. Nielsen,
 4     321 F. Supp. 3d 1083 (N.D. Cal. 2018) ........................................................................................17
     Roling v. E*Trade Sec., LLC,
 5     756 F. Supp. 2d 1179 (N.D. Cal. 2010) ........................................................................................12
     Safarian v. Maserati N. Am., Inc.,
 6
       559 F. Supp. 2d 1068 (C.D. Cal. 2008) ..........................................................................................9
 7   United States v. Acad. Mortg. Corp.,
       No. 16-CV-02120-EMC, 2018 WL 4053484 (N.D. Cal. Aug. 24, 2018) ....................................16
 8   Shire LLC v. Impax Labs., Inc.,
       No. C 10-5467 RS, 2011 WL 13152735 (N.D. Cal. Feb. 15, 2011)...............................................9
 9   STX, Inc. v. Trik Stik, Inc.,
       708 F. Supp. 1551 (N.D. Cal. 1988) .............................................................................................12
10
     TiVo, Inc. v. Digital CBT LLC,
11     No. C 12-03866 RS, 2012 WL 12924981 (N.D. Cal. Oct. 29, 2012) ...........................................18
     Van Dusen v. Barrack,
12     376 U.S. 612 (1964) ......................................................................................................................11
13
     Statutes
14
     28 U.S.C. § 1391(c)(2) ........................................................................................................................8
15
     28 U.S.C. § 1404(a) ..................................................................................................................1, 9, 11
16

17

18

19

20

21

22

23

24

25

26
27

28
                                                         iii
                                  PLS.’ OPP’N TO DEFS.’ MOT. TO TRANSFER VENUE
                                              CASE NO. 3:19-cv-00807-RS
 1   I.     INTRODUCTION

 2          Defendants do not dispute that venue is proper in this district—nor could they. A single

 3   resident plaintiff establishes venue for suits against the government, see Railway Labor Execs.’

 4   Ass’n v. ICC, 958 F.2d 252, 256 (9th Cir. 1991), and as Defendants concede, multiple Plaintiffs

 5   reside in the Northern District of California. Instead, Defendants seek to transfer this action to the

 6   Southern District of California under 28 U.S.C. § 1404(a). But Defendants do not come close to

 7   demonstrating that the convenience of the parties and witnesses and the interests of justice strongly

 8   favor transfer. Such a showing is necessary to overcome the deference owed to Plaintiffs’ forum

 9   choice. See Florens Container v. Cho Yang Shipping, 245 F. Supp. 2d 1086, 1092 (N.D. Cal. 2002)

10   (“[U]nder Ninth Circuit law, a plaintiff’s choice of forum is accorded substantial weight . . . . and

11   courts generally will not transfer an action unless the ‘convenience’ and ‘justice’ factors strongly

12   favor venue elsewhere.”).

13          Plaintiffs are six U.S. nonprofit legal services organizations (the “Organizational Plaintiffs”)

14   whose core missions are to provide legal representation and other types of support to asylum seekers,

15   as well as a group of Central American asylum seekers stranded in Mexico because of Defendants’

16   actions (the “Individual Plaintiffs”). Their lawsuit challenges Defendants’ policy of forcing asylum

17   seekers arriving at the southern border to return to dangerous conditions in Mexico while their

18   removal proceedings are pending. Defendants are Washington, D.C.-based federal agencies and

19   heads of those agencies sued in their official capacities.

20          Plaintiffs’ venue choice is entitled to substantial deference and should not be disturbed.

21   Plaintiffs have chosen to litigate their claims for injunctive relief in the Northern District—where

22   half of the U.S.-based plaintiffs reside for venue purposes and where nearly all of those plaintiffs

23   serve asylum seekers and experience harm from Defendants’ unlawful forcible return policy. This

24   district has a significant interest in the damaging impact of Defendants’ policy on local legal service

25   providers and the local governments who fund their asylum work. This district is the home venue

26   for organizations that have been forced to divert resources because of Defendants’ frustration of their

27   missions in order to serve asylum seekers who are now trapped in Mexico.

28          Notably, Defendants do not even assert that litigating in this district would be inconvenient
                                                  1
                          PLS.’ OPP’N TO DEFS.’ MOT. TO TRANSFER VENUE
                                      CASE NO. 3:19-cv-00807-RS
 1   for the federal government defendants. And there is nothing about the Southern District that would

 2   make it a more convenient or fairer forum for either party: no party resides in the Southern District;

 3   the national policy Plaintiffs challenge was not considered, drafted, or adopted there; and the

 4   Southern District has no special connection to the policy, which Defendants concede applies to the

 5   entire southern border and will be implemented imminently at other ports of entry, including in

 6   Texas.

 7            Instead, Defendants’ party convenience arguments rest on incorrect and irrelevant

 8   information about Plaintiffs’ operations. For example, Defendants suggest that two Organizational

 9   Plaintiffs who reside in this district have geographically expansive operations that would supposedly

10   mitigate the inconvenience of transfer. Mot. at 5, 8. These Plaintiffs, however, maintain offices

11   only in the Bay Area and primarily serve clients who reside and/or have their immigration

12   proceedings here. Traveling to the Southern District to attend hearings and, if necessary, to provide

13   testimony relevant to, e.g., injunctive relief factors, would compound the burdens that Defendants’

14   policy imposes on these local organizations.

15            Even more critically, Defendants rely solely on conjecture about the location and testimony

16   of potential witnesses, providing not a shred of evidence that discovery or trial would be

17   inconvenient in the Northern District. Defendants vaguely point to officers and agents who have

18   processed asylum seekers under the policy at the San Ysidro port of entry, but they do not establish

19   that these speculative witnesses would even possess evidence central to Plaintiffs’ claims. Indeed,

20   Defendants ignore that Plaintiffs’ claims do not arise from or depend on the details of the policy’s

21   initial implementation in the Southern District or any other border location. Rather, Plaintiffs

22   challenge a national policy emanating from Washington, D.C. as unlawful on its face. Without

23   concrete proof of specific witnesses and their relevant testimony, Defendants cannot carry their

24   burden to demonstrate that the convenience of witnesses—the most important factor in the

25   analysis—supports transfer.

26            Defendants further undercut their unsupported convenience arguments by simultaneously

27   asserting that this action should be resolved without any discovery, based solely on the

28   administrative record certified in Washington, D.C. Defendants do not explain how, if no discovery
                                                  2
                          PLS.’ OPP’N TO DEFS.’ MOT. TO TRANSFER VENUE
                                      CASE NO. 3:19-cv-00807-RS
 1   or testimony is needed, the convenience factors could possibly weigh in favor of transfer.

 2            Defendants have also failed to establish that the interests of justice would be furthered by

 3   transfer. Defendants’ primary argument in support of convenience and the interests of justice is that

 4   the Individual Plaintiffs were subject to the policy in the Southern District, and so that district has a

 5   greater connection to the controversy. But this argument ignores that Plaintiffs’ allegations

 6   regarding the San Ysidro port of entry merely reflect that the policy was first applied there, and

 7   Plaintiffs acted quickly to challenge the damaging policy before Defendants launched it in additional

 8   locations. Once again, this argument also overlooks the nature of Plaintiffs’ claims, which challenge

 9   the adoption and design of an official policy, not the actions of individual government officers in

10   San Ysidro or any other location. Finally, it discounts that the impact of the policy is felt all along

11   the southern border and by service providers throughout the U.S., including the Organizational

12   Plaintiffs in the Bay Area who have chosen to litigate their claims in their home forum.

13            Other equitable factors, including the relative means of the parties, also support denial of

14   Defendants’ motion. In particular, the Organizational Plaintiffs—who have significantly fewer

15   resources than the federal government defendants—should not be forced to bear the burden of

16   litigating in an inconvenient forum.

17   II.      FACTUAL BACKGROUND

18         A. Overview of Action

19            Plaintiffs challenge Defendants’ national policy of forcibly returning asylum seekers arriving

20   at the southern border to dangerous conditions in Mexico while they await their asylum proceedings.

21   The policy applies to asylum seekers arriving along the entire U.S.-Mexico border. See Dkt. No. 20-

22   3 (Declaration of Rubi Rodriguez), Ex. A at 1. The Department of Homeland Security (“DHS”)

23   intends to implement the policy “on a large scale basis.” Compl. ¶¶ 82, 84; see also Dkt. No. 20-3,

24   Ex. A at 1. Defendants first began applying this forced return policy—formally known as the

25   “Migrant Protection Protocols”—to asylum seekers arriving at the San Ysidro port of entry in late

26   January 2019. Compl. ¶ 6. A February 12, 2019, DHS memorandum confirmed that the policy

27   would be rolled out “across the southern border.” Declaration of Emilia Garcia (“Garcia Decl.”),

28   Ex. A at 2. On February 11, 2019, a DHS official informed the media that the agency would
                                                   3
                           PLS.’ OPP’N TO DEFS.’ MOT. TO TRANSFER VENUE
                                       CASE NO. 3:19-cv-00807-RS
 1   imminently expand the policy to the Eagle Pass port of entry and thereafter to other locations in

 2   Texas. Compl. ¶ 85; see also Dkt. No. 20-3, Exs. F at 2, E at 1 (confirming that expansion will be

 3   “in the near future”). Additional reports confirm that DHS will soon also apply the policy at the

 4   Eagle Pass and El Paso, Texas, ports of entry. See Garcia Decl., Exs. C-K.

 5          Defendants are DHS, its immigration agencies, and high-level DHS officials, including DHS

 6   Secretary Kirstjen Nielsen, involved in formulating and adopting the forced return policy from their

 7   posts in Washington, D.C. Compl. ¶¶ 29-38; 78. These and other Washington, D.C.-based

 8   defendants oversee the implementation of the policy by officers who work for the DHS immigration

 9   agencies, Customs and Border Protection (“CBP”), Immigration and Customs Enforcement, and

10   U.S. Citizenship and Immigration Services (“USCIS”). Compl. at 14-18. Evidence indicates that

11   many of the USCIS asylum officers involved in executing the policy to date do not reside in the

12   Southern District, but rather have been temporarily dispatched to the border from other locations

13   around the country. See Garcia Decl., Exs. L-O (reporting that personnel from USCIS offices,

14   including San Francisco, Los Angeles, and the Washington D.C. area, have been temporarily

15   deployed to the border to implement the forced return policy); Ex. U (USCIS website indicating that

16   there is no asylum office located in the Southern District).

17          Plaintiffs allege that Defendants’ national policy of returning asylum seekers to Mexico

18   where they face grave dangers violates the Immigration and Nationality Act and its implementing

19   regulations, the Administrative Procedure Act (“APA”), and customary international law cognizable

20   under the Alien Tort Statute (“ATS”). Compl. at 31-36. In particular, Plaintiffs seek a preliminary

21   injunction against the policy because it was not promulgated through notice-and-comment

22   rulemaking, it is arbitrary and capricious, and it contravenes the immigration laws. See Dkt. No. 20-

23   1. Specifically, Plaintiffs request (1) a declaration that the policy is unlawful, (2) an order vacating

24   the policy, (3) an order enjoining Defendants from continuing to apply the policy to people “at a port

25   of entry or between ports of entry,” and (4) an order requiring reprocessing of the Individual

26   Plaintiffs under the pre-policy procedures. Compl. at 36-37.

27

28
                                                  4
                          PLS.’ OPP’N TO DEFS.’ MOT. TO TRANSFER VENUE
                                      CASE NO. 3:19-cv-00807-RS
 1       B. Nearly All the Organizational Plaintiffs Are Headquartered and/or Provide Critical

 2          Services in This District That Are Compromised by Defendants’ Policy.

 3          The Organizational Plaintiffs are nonprofit organizations whose central mission to provide

 4   representation and other assistance to asylum seekers is thwarted by the physical return of those

 5   asylum seekers to Mexico to await their immigration proceedings. Compl. ¶ 120. Three of the

 6   Organizational Plaintiffs have their sole places of business within this district. Plaintiff Centro Legal

 7   de la Raza (“Centro Legal”) has offices only in Oakland, Hayward, and San Francisco,1 Dkt. No. 20-

 8   5 ¶ 5 (Declaration of Eleni Wolfe-Roubatis); Supplemental Declaration of Eleni Wolfe-Roubatis

 9   (“Suppl. Wolfe-Roubatis Decl.”) ¶ 2, and the Central American Resources and Education Center of

10   Northern California (“CARECEN”) has offices only in San Francisco, Dkt. No. 20-8 ¶ 3

11   (Declaration of Laura Sanchez); Supplemental Declaration of Laura Sanchez (“Sanchez Suppl.

12   Decl.”) ¶ 5. Plaintiff CARECEN is an independent nonprofit entity with its own staff, board, and

13   budget—it is wholly distinct from Los Angeles and Washington, D.C.-based organizations with

14   similar names.2 See Suppl. Sanchez Decl. ¶ 7; Garcia Decl., Ex. R. The Immigration and

15   Deportation Defense Clinic at the University of San Francisco School of Law (the “USF Clinic”)

16   maintains its primary office in San Francisco and a satellite office in Sonoma County. Dkt. No. 20-9

17   ¶ 5 (Declaration of Jacqueline Brown Scott). Two other Organizational Plaintiffs, Innovation Law

18   Lab (“Law Lab”) and Tahirih Justice Center (“Tahirih”), have offices in Oakland and San Francisco,

19   respectively, as well as offices in other locations. Dkt. Nos. 20-4 ¶ 8 (Declaration of Rena Cutlip-

20   Mason); 20-6 ¶ 2 (First Declaration of Stephen W. Manning).

21          Five of the six Organizational Plaintiffs routinely represent or provide critical support to

22   asylum seekers in this district, many of whom have recently arrived from the southern border. In

23   2018, Centro Legal represented 1,234 asylum seekers (67% of whom are from Central America),

24   nearly all of whom applied for asylum in removal proceedings. Dkt. No. 20-5 ¶¶ 10-11. Most of

25   Centro Legal’s clients reside in the Bay Area and/or have their immigration proceedings in the San

26
     1
       Defendants incorrectly assert that Centro Legal “does not specify where all its offices are
27   located[.]” Defs.’ Mot. at 5.
     2
       Accordingly, Defendants’ assertion that CARECEN “even has an office just north of the Southern
28   District in Los Angeles,” Mot. at 8, is wrong.
                                                       5
                         PLS.’ OPP’N TO DEFS.’ MOT. TO TRANSFER VENUE
                                         CASE NO. 3:19-cv-00807-RS
 1   Francisco Immigration Court. Id. ¶ 9; see also Suppl. Wolfe-Roubatis Decl. ¶ 3. Since its founding

 2   in 2015, the USF Clinic has served more than 400 clients—primarily asylum seekers who entered

 3   the U.S. from the southern border and have their removal proceedings at the San Francisco

 4   Immigration Court. Dkt. No. 20-9 ¶¶ 9-10, 12, 14. In 2018, Tahirih’s San Francisco office served

 5   271 clients and 129 additional children and other family members, approximately 40% of whom

 6   have sought asylum. Dkt. No. 20-4 ¶¶ 9-10. In 2018, CARECEN served a total of 2,196

 7   immigrants, and represented 146 individuals before USCIS or the San Francisco Immigration Court,

 8   including asylum seekers. Dkt. No. 20-8 ¶¶ 8-9, 13, 35. CARECEN attorneys also participate in the

 9   “attorney of the day” program at the San Francisco Immigration Court, through which the

10   organization serves unrepresented children and families in removal proceedings. Id. ¶ 14. From its

11   Oakland site, the Law Lab “collaborates with advocates throughout northern California to provide

12   support for detained representation at the San Francisco Immigration Court.” Dkt. No. 20-6 ¶ 6; see

13   also Third Declaration of Stephen W. Manning (“Third Manning Decl.”) ¶¶ 3-9 (further describing

14   the Law Lab’s local work to support asylum seekers).

15          Local governments within this district also have interests implicated by this lawsuit. They

16   grant funds and participate in partnerships through which four of the Organizational Plaintiffs

17   provide representation to asylum seekers. These local government grants require that the immigrants

18   the Organizational Plaintiffs assist be physically present in or have some connection to the area. See

19   Dkt. Nos. 20-4 ¶¶ 14, 20; 20-8 ¶ 22; 20-9 ¶¶ 21-22; Supplemental Decl. of Jacqueline Brown Scott

20   (“Suppl. Brown Scott Decl.”) ¶ 2; Supplemental Declaration of Rena Cutlip-Mason (“Suppl. Cutlip-

21   Mason Decl.”) ¶ 4. They provide this funding to asylum seekers and other immigrants in their areas

22   because they recognize the importance of proper legal assistance and other support during

23   immigration proceedings to the ultimate wellbeing of their potential long-term residents and the

24   broader community. See Declaration of Miguel Marquez (“Marquez Decl.”) ¶¶ 9, 11; Suppl. Cutlip-

25   Mason Decl. ¶ 5. For example, Tahirih’s San Francisco office received $120,000 in funding last

26   year for immigration-related legal services from Santa Clara County, Dkt. No. 20-4 ¶ 20, and the

27   USF Clinic’s asylum representation funding comes primarily from grants, including from San

28   Francisco, Sonoma, and San Mateo Counties. Dkt. No. 20-9 ¶¶ 21-22; see also Suppl. Brown Scott
                                                 6
                         PLS.’ OPP’N TO DEFS.’ MOT. TO TRANSFER VENUE
                                     CASE NO. 3:19-cv-00807-RS
 1   Decl. ¶ 2. Similarly, CARECEN’s work with asylum seekers within this district is funded in part by

 2   City and County of San Francisco grants. Dkt. No. 20-8 ¶ 22. CARECEN is also the fiscal and

 3   grant compliance lead for the San Francisco Immigration Legal Defense Collaborative, a local

 4   partnership funded by the San Francisco Mayor’s Office of Housing and Community Development

 5   that has connected over 1,050 cases in the San Francisco Immigration Court to local pro bono

 6   attorneys. Id. ¶ 16. Centro Legal likewise has represented “hundreds of recently arrived asylum

 7   seekers throughout Northern California” through the Alameda County Immigration Legal and

 8   Education Partnership funded in part by Alameda County. Dkt. No. 20-5 ¶ 8. Harms to the

 9   Organizational Plaintiffs impact their funders and partner organizations whose priorities and funding

10   decisions are affected as well. See Marquez Decl. ¶ 10.

11          Several of the local Organizational Plaintiffs currently represent asylum seekers forcibly

12   returned to Mexico through the policy. Dkt. Nos. 20-5 ¶ 21; 20-8 ¶ 19; Suppl. Wolfe-Roubatis Decl.

13   ¶ 4; Suppl. Brown Scott Decl. ¶ 5. Two Plaintiffs—CARECEN and Centro Legal—appear on a

14   contact list of pro bono lawyers that Defendants distribute to asylum seekers returned under

15   Defendants’ policy, encouraging individuals to reach out to these and other local providers in

16   Northern California for legal assistance. Dkt. Nos. 20-5 ¶ 8; 20-8 ¶ 18; AR 1095-96. At least one of

17   the Individual Plaintiffs intended to make his way to the Bay Area, where he has relatives, but was

18   instead forcibly returned to Mexico due to Defendants’ policy. Dkt. No. 44-3, Ex. A at AF44.

19          As detailed in the Organizational Plaintiffs’ declarations, Defendants’ forcible return policy

20   has caused and will continue to cause harm to their operations in this district. See Dkt. Nos. 20-4 at

21   4-11; 20-5 at 4-8; 20-8 at 4-11; 20-9 at 4-8; Third Manning Decl. ¶ 10; Suppl. Wolfe-Roubatis Decl.

22   ¶ 4. Plaintiffs have been forced to divert resources to assist individuals who, as a result of

23   Defendants’ policy, are trapped in Mexico and would otherwise lack access to counsel or supportive

24   and mental health resources. See id. These costs are significant, particularly considering the

25   multiple, lengthy face-to-face client meetings typically required to prepare individuals—who are

26   frequently traumatized—for their asylum hearings. See Dkt. Nos. 20-5 ¶¶ 25-26; 20-4 at 6-9; 20-6 ¶

27   35; 20-8 ¶¶ 26, 36-37; 20-9 at 5-7; Suppl. Wolfe-Roubatis Decl. ¶ 4. Shifting the organizations’

28   representation models to provide services to clients at a distance will be extremely difficult and, if
                                                  7
                          PLS.’ OPP’N TO DEFS.’ MOT. TO TRANSFER VENUE
                                      CASE NO. 3:19-cv-00807-RS
 1   the policy is not enjoined, will further compromise their ability to fulfill their missions here in the

 2   Bay Area. See Dkt. Nos. 20-4 at 4-11; 20-5 at 4-8; 20-8 at 4-11; 20-9 at 4-8; Third Manning Decl. ¶

 3   10.

 4            The Organizational Plaintiffs have documented the significant burdens that even short trips to

 5   serve asylum seekers in Mexico impose. See Dkt. Nos. 20-5 ¶ 27; 20-4 ¶¶ 16, 18(b); 20-8 ¶¶ 35-36;

 6   20-9 ¶¶ 17, 20(b). These costs are difficult for the Organizational Plaintiffs to bear, as they are all

 7   nonprofits that provide pro bono services and do not have large discretionary budgets to cover

 8   unanticipated travel expenses. See generally Dkt. Nos. 20-4, 20-5, 20-6, 20-8, 20-9; see also Suppl.

 9   Wolfe-Roubatis Decl. ¶¶ 4, 7; Suppl. Sanchez Decl. ¶¶ 2-3; Suppl. Brown Scott Decl. ¶¶ 2-4.

10            If this case were transferred to the Southern District, it would require the Organizational

11   Plaintiffs to make additional burdensome trips to San Diego to provide relevant testimony in this

12   action, such as regarding the injuries they are suffering as a result of the policy and injunctive relief

13   factors. See Suppl. Wolfe-Roubatis Decl. ¶¶ 4-5, 7; Suppl. Sanchez Decl. ¶¶ 2-3; Suppl. Brown

14   Scott Decl. ¶¶ 3-4; Dkt. No. 20-4 ¶ 16, 18(b). In addition, potential third-party witnesses also reside

15   in the Northern District. For example, psychologists and other social service experts who reside in

16   the Northern District and regularly work with the Organizational Plaintiffs to support asylum seekers

17   may have relevant testimony relating to the magnitude of the irreparable harm caused by the policy.

18   See Suppl. Sanchez Decl. ¶ 4; Suppl. Wolfe-Roubatis Decl. ¶ 6.

19         C. No Parties or Relevant Witnesses Reside in the Southern District.

20            None of the parties resides in the Southern District. No plaintiff resides in the Southern

21   District. Plaintiff Al Otro Lado (“AOL”) is based in Los Angeles, see Dkt. No. 20-7 ¶ 3, and the San

22   Ysidro mailing address that Defendants point to (for a mailbox store), Mot. at 5 n.5, does not change

23   the fact that AOL’s residence is elsewhere.3 The Individual Plaintiffs are noncitizens who do not

24   have a residence in the United States. Compl. ¶¶ 12-22. Defendants are U.S. government agencies

25   headquartered in Washington, D.C., including DHS and its various component agencies, as well as

26   officials sued in their official capacities as heads of those agencies. Compl. ¶¶ 29-38.

27
     3
            See 28 U.S.C. § 1391(c)(2) (a plaintiff resides for venue only in its principal place of
28   business); see also Garcia Decl., Ex. Q (AOL’s website listing San Ysidro “mailing address”).
                                                       8
                          PLS.’ OPP’N TO DEFS.’ MOT. TO TRANSFER VENUE
                                        CASE NO. 3:19-cv-00807-RS
 1   III.    ARGUMENT

 2           Defendants have failed to meet their heavy burden to demonstrate that this case should be

 3   transferred away from Plaintiffs’ home venue. Under 28 U.S.C. § 1404(a), “[f]or the convenience of

 4   parties and witnesses, [and] in the interest of justice, a district court may transfer any civil action to

 5   any other district or division where it might have been brought.” “The party seeking transfer bears

 6   the burden of demonstrating that transfer is warranted.” Shire LLC v. Impax Labs., Inc., No. C 10-

 7   5467 RS, 2011 WL 13152735, at *1 (N.D. Cal. Feb. 15, 2011) (citing Commodity Futures Trading

 8   Comm’n v. Savage, 611 F.2d 270, 279 (9th Cir. 1979)). This Court has cautioned that motions under

 9   § 1404(a) “should not be freely granted.” Kabushiki Kaisha Stone Corp. v. Affliction, Inc., No. C

10   09-2742 RS, 2009 WL 3429560, at *2 (N.D. Cal. Oct. 22, 2009) (Seeborg, J.) (quoting In re Nine

11   Mile, Ltd., 692 F.2d 56, 61 (8th Cir. 1982) (internal quotation marks omitted)).

12           Defendants cannot meet their burden to show that transfer is warranted. Moving this case

13   would neither serve the convenience of the parties and witnesses nor promote the interests of justice.

14   Deference to Plaintiffs’ choice of forum simply cannot be overcome by a motion that—as here—is

15   unsupported by any relevant evidence.

16           A.      Plaintiffs’ Chosen Forum Must Be Accorded Substantial Weight.

17           Courts generally apply a “strong presumption in favor of plaintiff’s choice of forum, in

18   particular when the chosen forum is plaintiff’s place of residence.” Healthtrac Corp. v. Caterpillar

19   Inc., No. C 05-2727 MHP, 2005 WL 2811765, at *3 (N.D. Cal. Oct. 27, 2005) (citing Lou v.

20   Belzberg, 834 F.2d 730, 739 (9th Cir. 1987)). Deference to the plaintiff’s venue may only be

21   overcome by a “strong showing of inconvenience” to the parties and witnesses. See Decker Coal

22   Co. v. Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir. 1986); see also Florens Container,

23   245 F. Supp. 2d at 1092; Safarian v. Maserati N. Am., Inc., 559 F. Supp. 2d 1068, 1071 (C.D. Cal.

24   2008) (movant must make a “strong showing that transfer will prevent the waste of time, energy, and

25   money and protect litigants, witnesses and the public against unnecessary inconvenience and

26   expense” (internal quotation marks omitted)).

27           Plaintiffs’ choice of venue must be accorded substantial weight. Three of the Organizational

28   Plaintiffs—half of the U.S.-based Plaintiffs—reside in the district, see Dkt. Nos. 20-5; 20-8; 20-9,
                                                  9
                          PLS.’ OPP’N TO DEFS.’ MOT. TO TRANSFER VENUE
                                      CASE NO. 3:19-cv-00807-RS
 1   and two others have offices here, see Dkt. Nos. 20-4; 20-6. In total, of the six Plaintiffs who reside

 2   in the United States, five have offices in this district that serve local asylum seekers. See Dkt. Nos.

 3   20-4, 20-5, 20-6, 20-8, 20-9; Third Manning Decl. ¶¶ 5-9. Moreover, this is the only district where

 4   more than one Plaintiff resides.

 5           Plaintiffs have demonstrated through competent evidence that they have and will continue to

 6   experience harm to their local operations as a result of the challenged policy. See supra at 7-8.

 7   Indeed, as explained in the Organizational Plaintiffs’ declarations, the forced return policy has

 8   imposed substantial costs on their local operations and, if not enjoined, will compel the

 9   Organizational Plaintiffs to continue to divert resources, overhaul their legal services models, and

10   ultimately seek out new sources of funding. See Dkt. Nos. 20-4 at 4-11; 20-5 at 4-8; 20-8 at 4-11;

11   20-9 at 4-8; Third Manning Decl. ¶ 10; Suppl. Wolfe-Roubatis Decl. ¶ 4. Several of the local

12   Organizational Plaintiffs already represent or have provided support to individuals returned to

13   Mexico under Defendants’ policy. See supra at 7; Dkt. 20-6 ¶¶ 15-25; Third Manning Decl. ¶ 10.

14           Notably, several Bay Area counties provide significant grant funding to four of the local

15   Plaintiff organizations for representation of local asylum seekers. See supra at 6-7. As Defendants’

16   policy continues to impact more asylum seekers at the Southern border, this critical funding source

17   may be at risk. See supra at 6.

18           Courts in this district have concluded that a plaintiff’s forum choice is “entitled to substantial

19   deference where,” as here, “at least one of the plaintiffs, or its members . . . reside[s] in the district

20   and the plaintiffs have alleged that the challenged [government action] would lead to harm” in the

21   district. See Desert Survivors v. US Dep’t of the Interior, No. 16-CV-01165-JCS, 2016 WL

22   3844332, at *9 (N.D. Cal. July 15, 2016) (quoting Pac. Coast Fed’n of Fishermen’s Ass’ns v. U.S.

23   Dep’t of Interior, No. 12-2158 (JSC), 2012 WL 3236163, at *4 (N.D. Cal. Aug. 6, 2012) (internal

24   quotation marks omitted)); ACLU of N. Cal. v. Burwell, No. 16-03539, 2017 WL 1540606, at *4

25   (N.D. Cal. Apr. 28, 2017) (holding that ACLU’s choice of forum was entitled to deference because it

26   had its principal place of business in San Francisco, its members were located there, and it alleged a

27   local impact).

28           Despite this well-established case law requiring substantial deference to Plaintiffs’ choice of
                                                  10
                           PLS.’ OPP’N TO DEFS.’ MOT. TO TRANSFER VENUE
                                       CASE NO. 3:19-cv-00807-RS
 1   venue, Defendants urge the Court to accord it no weight. Mot. at 9. To support their argument,

 2   Defendants note that the Individual Plaintiffs were subject to the challenged policy at the San Ysidro

 3   port of entry in the Southern District. Id. They also stress that not every Plaintiff resides in the

 4   Northern District. Mot. at 5, 9-10. But if these two facts were enough to warrant disregarding a

 5   plaintiff’s chosen forum, there would be nothing left of the presumption.

 6          Instead, this Court has held that a plaintiff’s choice of venue is accorded significantly

 7   diminished consideration only “if the operative facts have not occurred within the forum and the

 8   forum has no interest in the parties or subject matter.” Consumer Fin. Prot. Bureau v. Nationwide

 9   Biweekly Admin., Inc., No. 15-CV-02106-RS, 2015 WL 4463790, at *3 (N.D. Cal. July 21, 2015)

10   (emphasis in original) (Seeborg, J.) (quoting Lou, 834 F.2d at 739 (internal quotation marks

11   omitted)). Here, this district has an interest in the local parties, the local governments who fund their

12   work, and the harm that the policy has caused them at home. In addition, although the operative

13   facts relating to the design and adoption of the forced return policy did not occur in this district, this

14   fact does not favor transfer, as these key events also did not occur in the Southern District.4

15          B.      Defendants Have Not Met Their Heavy Burden to Demonstrate That Transfer Is

16                  Appropriate.

17          To win transfer under § 1404(a), a defendant must overcome the substantial deference that

18   courts give a plaintiff’s chosen forum by establishing that “(1) the convenience of the parties; (2) the

19   convenience of the witnesses; and (3) the interests of justice” strongly favor transfer. Florens

20   Container, 245 F. Supp. 2d at 1089 (discussing factors considered); see also id. at 1092 (explaining

21   that a strong showing of convenience and justice is required). Defendants have failed to do so.

22                  1.      Defendants Have Failed to Establish That Convenience of the Parties

23                          Strongly Favors Transfer.

24          Section 1404(a) provides for transfer only to a more convenient forum for the parties overall,

25   “not to a forum likely to prove equally convenient or inconvenient.” Van Dusen v. Barrack, 376

26
     4
            Even if Defendants’ were correct that some lesser deference were appropriate—which they
27   are not—Plaintiffs’ choice of venue would still be entitled to at least some weight. See Nguyen v.
     Barnes & Noble Inc., No. 12-812, 2015 WL 12752442, at *4 (C.D. Cal. Feb. 17, 2015) (“‘Less
28   weight,’ however, is not the same as ‘no weight.’”).
                                                      11
                          PLS.’ OPP’N TO DEFS.’ MOT. TO TRANSFER VENUE
                                        CASE NO. 3:19-cv-00807-RS
 1   U.S. 612, 646 (1964). A “transfer should not be granted if the effect is simply to shift the

 2   inconvenience to the party resisting the transfer.” Kabushiki, 2009 WL 3429560, at *2 (internal

 3   quotation marks omitted); see also Decker Coal Co., 805 F.2d at 843; STX, Inc. v. Trik Stik, Inc., 708

 4   F. Supp. 1551, 1556 (N.D. Cal. 1988) (“If the gain to convenience to one party is offset by the added

 5   inconvenience to the other, the courts have denied transfer of the action.”).

 6          Here, Defendants have not even alleged that it would be inconvenient for the federal

 7   government defendants to litigate in the Northern District. Nor can they claim that the Southern

 8   District would be any more convenient for Defendants, as no defendant resides there either.

 9   Whether the case is venued in the Northern District or the Southern District, the Washington, D.C.-

10   based Defendants would be required to travel across the country to participate in discovery or trial.

11          By contrast, the Organizational Plaintiffs located in the Bay Area would be burdened by

12   traveling to the Southern District to participate in these proceedings.5 See Suppl. Wolfe-Roubatis

13   Decl. ¶¶ 4-5, 7; Suppl. Sanchez Decl. ¶¶ 2-3; Suppl. Scott Brown Decl. ¶¶ 3-4. Defendants attempt

14   to undermine Plaintiffs’ local connections and suggest that Plaintiffs will not be inconvenienced if

15   the case is moved, by asserting that Plaintiffs CARECEN and Centro Legal have office locations

16   close to the Southern District. Defendants are simply incorrect.6 CARECEN’s only offices are

17   located in San Francisco, and until the adoption of Defendants’ forced return policy, the organization

18   had served clients predominantly in the Bay Area. Dkt. 20-8 ¶ 3; Suppl. Sanchez Decl. ¶ 6.

19   Although Defendants have pointed to organizations with similar names in Los Angeles and

20
     5
             Defendants suggest that the Individual Plaintiffs would not be burdened if forced to testify in
21   the Southern District because they are currently located across the border in Mexico. Mot. at 8.
     However, Defendants’ opinion as to the convenience of the Individual Plaintiffs is irrelevant. See
22   Roling v. E*Trade Sec., LLC, 756 F. Supp. 2d 1179, 1186 (N.D. Cal. 2010) (rejecting defendants’
     argument that transfer would be more convenient for plaintiff as irrelevant, where plaintiffs pursued
23   the action in the Northern District and opposed the transfer). It is also quite presumptuous given that
     Defendants have imposed incredible burdens on the Individual Plaintiffs by forcing their return to
24   Mexico, placing them in danger and significantly complicating preparation for their asylum hearings.
     Moreover, although the Individual Plaintiffs are currently in Mexico, it is unknown where they will
25   be at a future date when any discovery or trial would take place.
     6
             Notably, Defendants’ attempts to undermine Plaintiffs’ connection to this forum and
26   speculate about their convenience rely exclusively on unfounded extrapolations from Plaintiffs’
     Complaint, Mot. at 5, and ignore the additional information in their extensive declarations filed
27   along with Plaintiffs’ motion for preliminary relief, which detail their office locations and the impact
     of the policy on their Bay Area operations. Plaintiffs have also filed supplemental declarations in
28   support of their opposition to this motion.
                                                       12
                           PLS.’ OPP’N TO DEFS.’ MOT. TO TRANSFER VENUE
                                         CASE NO. 3:19-cv-00807-RS
 1   Washington, D.C., Plaintiff CARECEN is a separate nonprofit organization with a distinct board,

 2   budget, and staff. Suppl. Sanchez Decl. ¶ 7; Garcia Decl., Ex. R. Similarly, all three of Centro

 3   Legal’s offices are in this district, in Oakland, San Francisco, and Hayward. Dkt. 20-5 ¶ 5. Nearly

 4   all of Centro Legal’s asylum clients are located in the Bay Area and/or have immigration

 5   proceedings in San Francisco Immigration Court. Suppl. Wolfe-Roubatis Decl. ¶ 3. Having to

 6   provide testimony in the Southern District regarding questions relevant to the Court’s disposition of

 7   their claims would compound the burdens on these local Organizational Plaintiffs caused by

 8   Defendants’ policy. See Suppl. Wolfe-Roubatis Decl. ¶¶ 4-5, 7; Suppl. Sanchez Decl. ¶¶ 2-3; Suppl.

 9   Brown Scott Decl. ¶¶ 3-4.7

10          In sum, transferring the case would merely burden Plaintiffs and do nothing to increase

11   Defendants’ convenience.

12                  2.      Defendants Have Failed to Establish That the Convenience of the

13                          Witnesses Strongly Favors Transfer.

14          The convenience of the witnesses is generally considered the most important factor in the

15   Section 1404 analysis. See Hendricks v. StarKist Co., No. 13-CV-729 YGR, 2014 WL 1245880, at

16   *3 (N.D. Cal. Mar. 25, 2014). To establish that convenience of the witnesses favors transfer, a

17   “party seeking a transfer cannot rely on vague generalizations.” Florens Container, 245 F. Supp. 2d

18   at 1093. Instead, “[t]he moving party is obligated to identify the key witnesses to be called and to

19   present a generalized statement of what their testimony would include.” Id. The moving party

20   “should state the witnesses’ identities, locations, and content and relevance of their testimony.”

21   McGaff v. Aetna, No. Civ. S-10-1467, 2010 WL 5394203, at *4 (E.D. Cal. Dec. 21, 2010).

22          Not only have Defendants failed to support their motion to transfer with any evidence, but
     7
23           Defendants cite to Al Otro Lado, Inc., et al. v. Kelly, Case No. 2:17-cv-05111 (C.D. Cal.
     Nov. 21, 2017) (Dkt. No. 113), in support of their convenience arguments. But that case is
24   distinguishable for various reasons. First, in that case, Al Otro Lado was the sole U.S.-resident
     plaintiff and it is headquartered in the district adjacent to the transferee district. Id. at *3. Second,
25   the court concluded that the nature of the challenged government action—preventing asylum seekers
     from accessing the asylum process “through misrepresentations, threats and intimidation, verbal and
26   physical abuse, and coercion by border patrol agents”—would likely require the substantial
     participation of witnesses and access to evidence in the transferee district. Id. at *2, 4. Third, unlike
27   this case, Defendants did not assert that some or all of the claims would be decided on an
     administrative record. Finally, the case was a putative class action, which led the court to accord
28   reduced deference to the plaintiff’s choice of forum. Id. at *3.
                                                          13
                            PLS.’ OPP’N TO DEFS.’ MOT. TO TRANSFER VENUE
                                          CASE NO. 3:19-cv-00807-RS
 1   Defendants do not identify a single individual whose testimony bears on the resolution of Plaintiffs’

 2   claims. See Mot. at 8. Defendants suggest that possible witnesses could be “agents or officers

 3   allegedly involved in processing” individuals forced to return to Mexico, whom they speculate

 4   “would likely reside” in the Southern District. Id. However, Defendants fail to explain how the

 5   testimony of agents or officers involved in processing the Individual Plaintiffs and other asylum

 6   seekers are central to whether Defendants’ national policy, which applies across the southern border,

 7   is unlawful on its face as violating the immigration statute, the APA, and Defendants’ non-

 8   refoulement obligations recognized under the ATS. Defendants wholly ignore that Plaintiffs’ claims

 9   do not depend on the application of the policy at the San Ysidro port of entry or on any particular

10   individuals’ experiences. That certain factual allegations in Plaintiffs’ complaint describe events at

11   the San Ysidro port of entry is merely the result of Defendants initially implementing the broadly

12   applicable policy there. Evidence indicates that, by the time of any trial, the policy will be

13   operational “across the southern border.” Garcia Decl., Ex. A at 2.

14          Defendants’ vague and unsupported assertions fall far short of meeting their burden to show

15   that the convenience of the witnesses strongly favors transfer. See, e.g., Do v. Hollins Law, P.C.,

16   No. 13–1322, 2013 WL 3703405, at *3 (N.D. Cal. July 12, 2013) (denying transfer motion where

17   defendant failed to “provide evidentiary support” demonstrating “who their key witnesses” were or

18   provide “a generalized statement of what their testimony would be”); Cochran v. NYP Holdings,

19   Inc., 58 F. Supp. 2d 1113, 1119-20 (C.D. Cal. 1998) (denying transfer motion for “utterly fail[ing]

20   the particularity requirement” where the defendant “broadly state[d] that ‘most of the relevant

21   witnesses that would be called upon to provide testimonial evidence and any documentary evidence .

22   . . are located in New York’” and identified those witnesses only as employees of defendant).

23          Moreover, even if Defendants identified such witnesses with particularity and their testimony

24   were relevant, there is reason to doubt Defendants’ assumption that they “would likely” reside in the

25   Southern District. Indeed, evidence suggests that many of the officers deployed at the San Ysidro

26   port of entry to implement the forced return policy do not permanently reside in the area and may no

27   longer be located there if called to testify at a later date. See Garcia Decl., Exs. L-O, U. Even if

28   there were particular government witnesses located in the Southern District, their “occasional travel
                                                 14
                          PLS.’ OPP’N TO DEFS.’ MOT. TO TRANSFER VENUE
                                      CASE NO. 3:19-cv-00807-RS
 1   by air from the [Southern California] area to San Francisco for trial or other proceedings does not

 2   constitute the type of inconvenience that would warrant disturbing the plaintiff’s choice of forum.”

 3   Flotsam of Cal., Inc. v. Huntington Beach Conference & Visitors Bureau, No. C 06-7028 MMC,

 4   2007 WL 1152682, at *2 (N.D. Cal. Apr. 18, 2007).

 5          Defendants’ focus on the potential inconvenience of employee witnesses traveling to the

 6   Northern District also ignores that the witness convenience factor centers on third parties, not party

 7   witnesses. See Ctr. for Food Safety v. Vilsack, No. C 11-00831 JSW, 2011 WL 996343, at *7 (N.D.

 8   Cal. Mar. 17, 2011) (“Importantly, while the convenience of party witnesses is a factor to be

 9   considered, the convenience of non-party witnesses is the more important factor.” (internal quotation

10   marks omitted)). Because parties can secure the presence of their own employees at trial, the

11   location of such party witnesses is generally given less weight. See, e.g., Getz v. Boeing Co., 547 F.

12   Supp. 2d 1080, 1084 (N.D. Cal. 2008); Heartland Payment Sys., Inc. v. Mercury Payment Sys., LLC,

13   No. 14–437, 2014 WL 5695051, at *3 (N.D. Cal. Nov. 4, 2014) (“Given that the Court discounts the

14   inconvenience to [Defendant’s] employees, this factor weighs against transfer.”). For instance, in

15   Dale v. United States, which also involved potential DHS employee witnesses, the fact that

16   “government employees” could “be compelled to testify at trial” weighed against granting the

17   United States’ motion to transfer. 846 F. Supp. 2d 1256, 1257-58 (M.D. Fla. 2012). Defendants

18   have identified no third-party witnesses in their motion and, further, made no showing of

19   inconvenience to even unidentified employee witnesses. See id.

20          While arguing that transfer is appropriate for the convenience of the parties and witnesses,

21   Defendants simultaneously assert that “no discovery will be appropriate for this APA challenge,”

22   and suggest that at least some of Plaintiffs’ claims can be decided without trial based on the

23   administrative record certified by the agency in Washington, D.C. Mot. at 8. However, Defendants

24   fail to explain how, if there were no discovery or trial in this case, the convenience factors could

25   possibly favor transfer. See Ctr. for Biological Diversity & Pac. Env’t v. Kempthorne, No. C 07

26   0894 EDL, 2007 WL 2023515, at *5 (N.D. Cal. July 12, 2007) (explaining that cases involving an

27   administrative record are typically decided on “cross-motions for summary judgment” and,

28
                                                 15
                          PLS.’ OPP’N TO DEFS.’ MOT. TO TRANSFER VENUE
                                      CASE NO. 3:19-cv-00807-RS
 1   accordingly, “the factors set forth in the transfer statute . . . are for the most part not implicated”).8

 2           In sum, the witness convenience factor also supports denial of Defendants’ motion.9

 3               3. The Interests of Justice Weigh Against Transfer.

 4           Defendants’ contention that the “interests of justice” favor transfer largely tracks its other

 5   arguments—that is, the case should be transferred because the Individual Plaintiffs were harmed by

 6   the policy in the Southern District, and therefore the Southern District has a stronger connection to

 7   the case. But this is simply incorrect. The sole connection to the Southern District is the fact that,

 8   when Plaintiffs filed their complaint, it was the only location where the policy was in operation. The

 9   government always intended to and is imminently expanding the implementation of the program

10   more broadly, including to the Eagle Pass and El Paso ports of entry. Moreover, the operative facts

11   underlying Plaintiffs’ legal challenges center on the adoption of the policy in Washington, D.C. and

12   do not involve the Southern District. Defendants’ argument also improperly discounts that half of

13   the U.S.-based Plaintiffs reside in this district and that the policy has caused the Organizational

14   Plaintiffs significant harm in this district. Defendants’ attempt to minimize the connection between

15   their policy and this district is particularly unavailing considering that Defendants are affirmatively

16   encouraging individuals subject to the policy to contact two of the Organizational Plaintiffs and

17   other service providers in Northern California for legal assistance. See supra at 7.

18           In sum, the interests of justice favor maintaining this action in Plaintiffs’ chosen forum.

19               4. The Remaining Equitable Considerations Weigh Against Transfer.

20           First, Defendants do not contend that the Southern District is more capable of applying the

21   applicable law than the Northern District. See United States v. Acad. Mortg. Corp., No. 16-CV-

22   02120-EMC, 2018 WL 4053484, at *6 (N.D. Cal. Aug. 24, 2018) (different district courts are

23   “presumptively equally capable of disposing of cases brought under federal law”). In fact, the
     8
24           Plaintiffs do not agree that all of their claims must be resolved based on the administrative
     record or that there are no applicable exceptions that would permit the court to consider extra-record
25   evidence.
     9
             For all of the same reasons, the ease of access to evidence factor also does not support
26   transfer to the Southern District. In any event, as other courts have noted, “ease of access to
     documents does not weigh heavily in the transfer analysis, given that advances in technology have
27   made it easy for documents to be transferred to different locations.” Hendricks, 2014 WL 1245880,
     at *4 (internal quotation marks omitted).
28
                                                  16
                           PLS.’ OPP’N TO DEFS.’ MOT. TO TRANSFER VENUE
                                       CASE NO. 3:19-cv-00807-RS
 1   Northern District has heard numerous cases that involve the DHS’s policies relating to asylum

 2   seekers and other noncitizens. See, e.g., E. Bay Sanctuary Covenant v. Trump, No. 18-CV-06810-

 3   JST, 2018 WL 6660080, at *1 (N.D. Cal. Dec. 19, 2018) (asylum seekers); Ramos v. Nielsen, 321 F.

 4   Supp. 3d 1083, 1091 (N.D. Cal. 2018) (Temporary Protected Status recipients). Thus, this factor

 5   does not assist Defendants in carrying their burden of establishing the propriety of transfer.

 6          Second, the relative means of the parties also warrants denial of Defendants’ motion. See,

 7   e.g., Allstar Mktg. Grp., LLC v. Your Store Online, LLC, 666 F. Supp. 2d 1109, 1132 (C.D. Cal.

 8   2009) (“[W]here a disparity between the parties exists, such as an individual plaintiff suing a large

 9   corporation, the court may also consider the relative means of the parties in determining whether to

10   transfer.” (internal quotation marks omitted)). Defendants are heads of some of the largest federal

11   agencies in the United States. CBP alone employs over 60,000 people and manages a budget of

12   more than $16 billion. Garcia Decl., Ex. T. In contrast, Plaintiffs are asylum seekers and nonprofit

13   organizations providing pro bono legal representation to low-income immigrants and have limited

14   travel budgets. See generally Dkt. Nos. 20-5, 20-8, 20-9; 20-4 at 6-9; see also Suppl. Wolfe-

15   Roubatis Decl. ¶ 7; Suppl. Sanchez Decl. ¶ 2; Suppl. Scott Brown Decl. ¶ 3.

16          Third, the Court may also consider the relative congestion of the fora. To assess this factor,

17   courts frequently look to statistics such as the two fora’s median number of months from case filing

18   to trial. See Costco Wholesale Corp. v. Liberty Mutual Ins. Co., 472 F. Supp. 2d 1183, 1196 (S.D.

19   Cal. 2007). During the 12-month period ending on September 30, 2018, the median time for

20   disposition of matters through trial was 36.2 months in the Southern District compared to 30 months

21   in the Northern District. Garcia Decl., Ex. P. “Transfer has been denied where, as here, a speedier

22   trial could be had where suit was brought than in the proposed transferee court.” Los Angeles Mem.

23   Coliseum Comm. v. Nat’l Football League, 89 F.R.D. 497, 501 (C.D. Cal. 1981). Moreover, the

24   Southern District experienced a 20.8% increase in total filings over the previous year, while the

25   Northern District’s total filings increased only 4.6%. Garcia Decl., Ex. P.

26          Finally, the Court should dismiss Defendants’ unfounded suggestion of forum shopping.

27   Mot. at 10 n.11. Defendants have failed to “identify any differences in the substantive law of the

28   Northern and [Southern] Districts of California that would be material to this suit as both must
                                                 17
                          PLS.’ OPP’N TO DEFS.’ MOT. TO TRANSFER VENUE
                                      CASE NO. 3:19-cv-00807-RS
 1   follow Federal or Ninth Circuit precedent as appropriate.” TiVo, Inc. v. Digital CBT LLC, No. C 12-

 2   03866 RS, 2012 WL 12924981, at *4 (N.D. Cal. Oct. 29, 2012) (internal quotation marks omitted)

 3   (Seeborg, J.) (explaining that differences in substantive law between venues may motivate forum

 4   shopping). Nor have Plaintiffs chosen “a forum entirely unrelated to the parties”; rather, Plaintiffs

 5   have filed suit in the district in which half of the U.S. plaintiffs reside and where two others have

 6   significant operations. Id. (choice of venue unrelated to the parties may indicate forum shopping).

 7   IV. CONCLUSION

 8          For the foregoing reasons, the Court should deny Defendants’ motion to transfer this case to

 9   the Southern District.

10   Dated: March 4, 2019                                 Respectfully submitted,
11
     Judy Rabinovitz*                                         /s/ Katrina Eiland_ ____
12   Michael Tan*                                         Katrina Eiland (SBN 275701)
     Omar Jadwat*                                         Jennifer Chang Newell (SBN 233033)
13   Lee Gelernt*
     Anand Balakrishnan*                                  Julie Veroff (SBN 310161)
14   Daniel Galindo (SBN 292854)                          AMERICAN CIVIL LIBERTIES UNION
15   AMERICAN CIVIL LIBERTIES UNION                       FOUNDATION
     FOUNDATION                                           IMMIGRANTS’ RIGHTS PROJECT
16   IMMIGRANTS’ RIGHTS PROJECT                           39 Drumm Street
     125 Broad St., 18th Floor                            San Francisco, CA 94111
17   New York, NY 10004                                   T: (415) 343-1198
     T: (212) 549-2660                                    F: (415) 395-0950
18   F: (212) 549-2654                                    jnewell@aclu.org
19   jrabinovitz@aclu.org                                 keiland@aclu.org
     mtan@aclu.org                                        jveroff@aclu.org
20   ojadwat@aclu.org
     lgelernt@aclu.org                                    Sean Riordan (SBN 255752)
21   abalakrishnan@aclu.org                               Christine P. Sun (SBN 218701)
     dgalindo@aclu.org                                    AMERICAN CIVIL LIBERTIES UNION
22
                                                          FOUNDATION OF NORTHERN
23   Melissa Crow***                                      CALIFORNIA, INC.
     SOUTHERN POVERTY LAW CENTER                          39 Drumm Street
24   1101 17th Street NW, Suite 705                       San Francisco, CA 94111
     Washington, D.C. 20036                               T: (415) 621-2493
25   T: (202) 355-4471                                    F: (415) 255-8437
     F: (404) 221-5857                                    sriordan@aclunc.org
26
     melissa.crow@splcenter.org                           csun@aclunc.org
27

28
                                                 18
                          PLS.’ OPP’N TO DEFS.’ MOT. TO TRANSFER VENUE
                                      CASE NO. 3:19-cv-00807-RS
     Mary Bauer***                               Blaine Bookey (SBN 267596)
 1   SOUTHERN POVERTY LAW CENTER                 Karen Musalo (SBN 106882)
 2   1000 Preston Avenue                         Eunice Lee (SBN 316237)
     Charlottesville, VA 22903                   Kathryn Jastram (SBN 127625)
 3   T: (470) 606-9307                           Sayoni Maitra***
     F: (404) 221-5857                           CENTER FOR GENDER & REFUGEE
 4   mary.bauer@splcenter.org                    STUDIES
                                                 200 McAllister St.
 5   Gracie Willis***                            San Francisco, CA 94102
 6   SOUTHERN POVERTY LAW CENTER                 T: (415) 565-4877
     150 East Ponce de Leon Avenue, Suite 340    F: (415) 581-8824
 7   Decatur, GA 30030                           bookeybl@uchastings.edu
     T: (404) 221-6700                           musalok@uchastings.edu
 8   F: (404) 221-5857                           leeeunice@uchastings.edu
     gracie.willis@splcenter.org                 jastramkate@uchastings.edu
 9                                               maitras@uchastings.edu
10   Michelle P. Gonzalez***
     SOUTHERN POVERTY LAW CENTER
11   P.O. Box 370037
     Miami, FL 33137-0037
12   T: 786-753-1383
     F: 786-237-2949
13   mich.gonzalez@splcenter.org

14   Steven Watt***
     ACLU FOUNDATION HUMAN RIGHTS
15   PROGRAM
     125 Broad Street, 18th Floor
16   New York, NY 10004
17   T: (212) 519-7870
     F: (212) 549-2654
18   swatt@aclu.org

19   Attorneys for Plaintiffs
20   *Admitted pro hac vice
     **Application for pro hac vice pending
21   ***Pro hac vice application forthcoming
22

23

24

25

26
27

28
                                                 19
                          PLS.’ OPP’N TO DEFS.’ MOT. TO TRANSFER VENUE
                                      CASE NO. 3:19-cv-00807-RS
